Citation Nr: 0618574	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for hepatitis C with cirrhosis of the 
liver, and if so, entitlement to service connection for the 
same.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to April 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

FINDINGS OF FACT

1.  The veteran's claims for service connection for hepatitis 
C and cirrhosis of the liver were previously denied by the 
Board in March 2004.

2.  Evidence presented since March 2004 relates to an 
unestablished fact necessary to substantiate the claim.

3.  The veteran's hepatitis C with cirrhosis of the liver was 
first manifested many years after active service, and the 
preponderance of the evidence demonstrates that there is no 
causal relationship between hepatitis C with cirrhosis of the 
liver and active service.


CONCLUSIONS OF LAW

1.  The March 2004 Board decision denying service connection 
for hepatitis C and cirrhosis of the liver is final.  38 
U.S.C.A. § 7104 (West 2002); 38. C.F.R. § 20.1100 (2003)

2.  New and material evidence sufficient to reopen a claim 
for service connection for hepatitis C with cirrhosis of the 
liver has been presented.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).
3.  The criteria for service connection for hepatitis C with 
cirrhosis of the liver are not met.  U.S.C.A §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In August 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a request 
to reopen a claim for service connection for hepatitis C with 
cirrhosis of the liver.  

Although notice as to the criteria for service connection, in 
general and in particular for this claim, was not provided in 
this letter, the veteran was informed of this information in 
the August 2005 rating decision and the October 2005 
statement of the case, and had the opportunity to submit 
additional evidence after receiving each.  Additionally, the 
veteran had previous actual notice of this information from 
his prior claims for service connection for hepatitis C and 
cirrhosis, which were decided by the Board in March 2004, 
five months prior to the filing of this claim.  Because the 
records indicate that the veteran has no further evidence to 
provide, no prejudice resulted from the failure to provide 
independent notice on the service connection criteria.  See 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  Additionally, because service connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining service and medical records, and obtaining a 
Veterans Health Administration (VHA) medical opinion.  Based 
on the foregoing, the Board finds that the duties to notify 
and assist have been met.


II.  New and Material Evidence

The veteran alleges that he contracted hepatitis C from in-
service air gun inoculations.  The veteran made previous 
claims for service connection for hepatitis C and cirrhosis, 
which were denied by the Board in March 2004 for failure to 
show a nexus between the veteran's hepatitis C and cirrhosis 
and service.  

The March 2004 Board decision is final based upon the 
evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38. 
C.F.R. § 20.1100 (2003).  However, a claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§5108; 38 C.F.R. § 3.156(a).  New evidence means existing 
evidence not previously submitted to agency decision-makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Additional evidence submitted since the March 2004 Board 
decision includes a June 2004 physician's statement 
indicating that "receiving immunizations via improperly 
sterilized air gun from military service" is a risk factor 
for hepatitis C.  

The Board finds that the evidence submitted by the veteran is 
new, in that it was not previously submitted to agency 
decision-makers.  In addition, the Board finds the evidence 
material, in that it relates to an unestablished fact 
necessary to substantiate the claim, and in particular a 
possible connection between the veteran's service and his 
hepatitis C.  This evidence raises a reasonable possibility 
of substantiating the claim.  Therefore, the additional 
evidence is new and material and the appellant's claim for 
entitlement to service connection for the veteran's hepatitis 
is reopened.

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the August 2005 rating 
decision considered the claim on the merits; and the 
veteran's argument throughout the instant appeal has been on 
the merits, as well as on the question of whether new and 
material evidence has been presented.  It is concluded, 
therefore, that there is no prejudice to the veteran based on 
de novo review.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities, including cirrhosis of the liver, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records contain no complaints, 
symptoms, or diagnoses of hepatitis C or cirrhosis.  The 
record indicates the veteran was first noted to have 
hepatitis C in 1999, over 24 years after separation from 
service.  He was subsequently diagnosed with cirrhosis of the 
liver.  These post-service diagnoses did not occur within one 
year of separation, so there can be no presumption of service 
connection; a nexus must be shown.

Although the veteran's service medical records do not include 
any inoculation records, the Board will assume inoculations 
were provided, based on the military's common practice of 
providing inoculations during basic training.  Consequently, 
the primary question is whether in-service inoculations are 
related to the veteran's hepatitis C with cirrhosis of the 
liver.  

Nexus evidence of record includes a private physician's 
statement that "immunizations from an improperly sterilized 
air gun are a risk factor for hepatitis transmission."  The 
veteran has also submitted a physician's statement that, 
although the veteran had a pre-service tattoo, the tattoo was 
"most unlikely to be incriminating."  Although these 
statements support the veteran's claim, they do not outweigh 
the countervailing evidence.  

No medical reason or source is provided for the above 
statements to explain either where the physician found the 
risk factor information or why the tattoo could be virtually 
dismissed as a risk factor.  

In March 2006, after reviewing the record and relevant 
medical treatises, a VHA physician "was unable to find 
statements about air guns causing transmission."  The VHA 
physician also stated that the veteran had other risk factors 
which would make it possible for him to have contracted the 
disease in the many years following service.  In his opinion, 
"the possibility of hepatitis C transmission through air 
guns is such a minute possibility that it is not more likely 
than not that the veteran contracted hepatitis C from air 
guns while in the military."  The VHA physician gave the 
reasons for his opinion, and the Board finds this opinion 
more persuasive than the conclusory opinion to the contrary.

Based on the VHA physician's negative nexus opinion, the pre-
service tattoo, and the length of time between service and 
the initial diagnosis, the Board finds the preponderance of 
the evidence is against the veteran's claim for service 
connection for hepatitis C with cirrhosis of the liver.


ORDER

As new and material evidence has been received, the claim is 
reopened; and, to that extent only, the appeal is granted.

Service connection for hepatitis C with cirrhosis of the 
liver is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


